Citation Nr: 1136788	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for papillomas of the vocal cord.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for residuals of a left heel injury, to include the left ankle. 

4. Entitlement to service connection for residuals of a right heel injury, to include the right ankle. 

5. Entitlement to service connection for residuals of a cervical spine injury, to include right upper extremity nerve damage. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1975 to May 1978. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied service connection for residuals of bilateral heels, residuals of neck injury with nerve damage, right hand, low back pain and papillomas of the vocal cord. 

In March 2010 the Board remanded the claim for further development which has been completed.  In September 2010 the Board remanded the claim for a travel Board hearing to be held.  In May 2011 a Board hearing was held at the RO in Waco, Texas before the undersigned; the transcript is of record. 


FINDINGS OF FACT

1.  At the May 2011 Board hearing the Veteran withdrew his claim for service connection for papillomas of the vocal cord. 

2.  At the May 2011 Board hearing the Veteran withdrew his claim for service connection for a low back disability 

3.  There are no currently diagnosed left or right heel or ankle disabilities.  

4.  The currently diagnosed cervical spine disability was not first manifested during service, or within a year after discharge from service; the competent and credible evidence of record is against a finding that the disability is related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for service connection for papillomas of the vocal cord have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim for service connection for a low back disability have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for service connection for a left heel or ankle disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection for a right heel or ankle disability are not met.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

5.  The criteria for service connection of residuals of a cervical spine injury, to include right upper extremity nerve damage, are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

In March 2008 the Veteran submitted a notice of disagreement with the February 2008 rating decision which denied service connection for papillomas of the vocal cord and low back disability.  In June 2008, the Veteran submitted his substantive appeal.  This submission was sufficient to timely perfect his appeal as to the issue.

At the May 2011 Board hearing, the Veteran stated that he wished to withdraw his appeal for the issues of service connection for papillomas of the vocal cord and low back disability.  

A substantive appeal may be withdrawn by the Veteran at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issues of service connection for papillomas of the vocal cord and low back disability, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues. 

Notice and Assistance

January 2006 and April 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment record have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in August 2008 and May 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disabilities. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal that an October 28, 1976 note reported the result from x-ray taken October 1, 1976 which found no fractures of the neck. 

On November 1, 1976, aboard ship, the Veteran complained of cervical discomfort with a burning sensation.  He reported a history of a motorcycle accident approximately five months prior resulting in a minor abrasion and contusion.  The Veteran reported some cervical discomfort at that time but he refused treatment at the emergency room and his symptoms subsided the following day.  He reported that the problem has been recurrent several times with recent onset of headaches, and that he has blacked out twice. 

On November 1, 1976 the Veteran was evaluated by the a medical officer who diagnosed cervical strain.  The Veteran reported neck tightness relieved by popping the neck, which usually precedes an occipital headache.  There was full range of motion to the cervical spine.  The x-ray was negative for fracture.  

The x-ray taken December 14, 1976, found a congenital anomaly with a residual apophyseal scar at the junction of the dents with the body of C2, and a step defect in the anterior superior aspect of the body of C3. 

On July 5, 1977 the Veteran was admitted to the ward at 2 a.m. with trauma to both heels sustained from a jump from a height of 10 to 15 feet.  Both ankles were slightly swollen and tender and the Veteran was unable to bear weight on his heels.  The Veteran was seen again that day but x-rays were not available as the machine was out of commission.  The Veteran was advised to stay on the ward with elevated feet but he left on his own accord and was placed on bed rest aboard the ship with feet elevated.  On July 6 the Veteran was examined and found to have marked tenderness in both heel and that the edema in the ankles had subsided.  On July 7 the Veteran was noted to have tenderness still present in the heels although the edema had gone down.  The range of motion for the right ankle was good with fair range of motion in the left ankle with some tenderness.  On July 9 the edema had almost complete subsided although the heels remained tender.  The Veteran was diagnosed with sprain to the left ankle, and bruise to the heels.  On July 10 the Veteran complained of pain in both feet and was told to continue light duty.  On July 15 much improvement was noted although the left ankle remained slightly swollen, the heels of both feet had improved.  The range of motion of both ankles was good. On July 28 Veteran's heels and ankles were greatly improved with no further edema noted, and he was ambulating without difficulty.  On the same day the medical officer noted that the x-ray was negative.  On October 13, 1977 the x-ray results of left ankle were normal. 

On the exit medical history report, the Veteran reported no neck or foot problems.  The exit medical examination similarly found no neck or foot complaints or disabilities. 

Ankle and Heel disabilities

The Veteran contends that he injured his left heel and ankle, and right heel and ankle after jumping off a seawall while intoxicated in service. 

As discussed above, the service treatment records show that the Veteran was treated for left and right heel and ankle pain after he jumped off a 10-15 foot seawall on July 5, 1977, and that within a month of the injury the Veteran's heels and ankles had greatly improved.  The x-ray taken at the time was negative.  A follow up x-ray in October 1977 was also negative.  Upon exit from service there were no complaints of any left or right heel or ankle conditions. 
 
There is no evidence of any left or right heel or ankle complaints or treatment until 2005 when a November 2005 x-ray of both feet found no bone abnormality, fracture or dislocation and no soft tissue swelling. 

More importantly, there is no evidence of any current left or right heel or ankle disability.  The only time the Veteran even reported any heel or ankle difficulties was at the second VA examination, when he reported pain.  

Absent evidence of an actual diagnosed left heel or ankle, or right heel or ankle disability the Veteran's claims of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Disability compensation for veterans derives from two statutes, sections 1110 and 1131.  Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty..."  Thus, in order for a veteran to qualify for compensation under those statutes, the evidence must show the existence of current disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

At the August 2008 VA examination the Veteran had no current left or right heel or ankle complaints, and upon physical examination the examiner found there to be no disabilities.  At a May 2010 VA examination the Veteran reported pain in his heels and ankles however upon physical examination he was found to have normal ankles.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain, in the absence of any showing of resultant functional impairment, is not a service connectable disability.

At the May 2010 VA examination the examiner made a generalized statement that a fracture of the calcaneus can result in a subtalar joint problem which seemed to be the source of the Veteran's pain in the feet.  However, the examiner's statement that the Veteran's foot pain is due to a fracture of the calcaneus is not probative.  With no objective evidence of record, despite repeated x-rays at the time of the injury and currently, of any heel fracture , the statement is irrelevant.  The precursor injury did not in fact occur, and hence no current complaint can flow from it.

As there is no current disability, service connection for a left heel and ankle disability, and right heel and ankle disability is not warranted. 

Neck disability

The Veteran contends that his neck disability is due to a motorcycle accident in service and/or jumping off a seawall in service. 

A December 1976 in-service x-ray noted a congenital anomaly at C2 and C3.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Importantly, the Veteran is not alleging service connection for such defect, to include by aggravation.  Instead, he argues that superimposed upon any congenital defect is an acquired cervical spine disability, related to in-service traumas.  Indeed, no doctor has attributed any current symptomatology to the defect; some refer to it as not clinically significant, while others dispute its very presence.  One doctor, who was not able to actually examine the neck, did note it among the current diagnoses.

As noted above, the Veteran was treated for neck complaints in November 1976 with a history of a motorcycle accident five months prior, also during service.  He reported that he refused treatment following the accident and his symptoms subsided the following day.  The Veteran was diagnosed with cervical strain, and the x-ray was negative for fracture.  

The service treatment records also report that the Veteran fell off a 10-15 foot seawall in service and was treated for heel and ankle complaints only.  Although the Veteran was evaluated seven times in the month following his fall, he never reported any neck complaints.  Upon exit from service there were no neck complaints or findings or a history of a neck condition.  

In a February 2007 surgery note the Veteran reported that his neck pain began after he jumped off a sea wall 30 years prior.  

In a May 15, 2008 clinic the Veteran told his physician, Dr. KB, that he sustained an injury in service in 1977 while jumping off a 25 foot seawall and that shortly afterwards he developed problems with his neck and upper extremities.  Dr. KB related that as per the Veteran's statement, his symptoms began shortly after jumping off the seawall in service which have continued since.  Dr. KB noted that the Veteran's symptoms are degenerative in nature, but the cause of the degeneration and the progression can be advanced and worsened as can the symptoms by a specific traumatic injury such as that in 1977.  In a revised May 15, 2008 clinic note Dr. KB included the opinion that the Veteran's condition is more likely than not associated with the injury which was sustained in service, apparently referring solely to the jump from the seawall. 

At the August 2008 VA examination, the examiner noted that the service treatment records reveal the Veteran's November 1, 1976 report of cervical discomfort following a motorcycle accident five months prior, that the Veteran jumped from a 10-15 foot seawall in 1977, and that a cervical spine x-ray in service noted congenital abnormality of C1, C2, C3.  The Veteran told the examiner he jumped off a 25 foot seawall but he did not recall any significant neck pain at the time.  The Veteran told the examiner he began to have neck pain in 1979, after leaving service.  A physical examination of the Veteran's neck was not done due to recent surgery.  The examiner diagnosed chronic neck pain and weakness of the upper and lower extremities due to cervical myelopathy and cervical radiculopathy.  The examiner concluded that it was less likely than not that his current cervical spine condition is related to any in service incident, noting that the Veteran had a cervical strain in service, but had no complaints upon exit, and that he has congenital abnormalities of the cervical spine. 

At a May 2010 VA examination of the neck the Veteran was diagnosed with cervical fusion with myelopathic signs and symptoms.  The examiner was asked to opine as to whether the Veteran's congenital neck problem was exacerbated by or worsened by his time in the service.  The Veteran reported his pain in his neck to be from a jump from a 10-15 foot seawall.  The examiner found there was nothing in the service treatment records to verify that this was the etiologic factor in causing his neck problem.  The Veteran had a congenital anomaly seen on x-ray that the examiner found to be of no pathological significance.  The examiner opined that his neck pain was not exacerbated by service as he had no further reports of neck pain in service.  The examiner opined that the Veteran's current neck condition is less likely than not related to the neck condition he experienced in service, and more likely than not the result of degeneration of the cervical spine due to conditions that came about subsequent to his time in the service

In a March 2011 letter, Dr. JB, a VA physician, opined that the Veteran's present spinal cord injury and current impairment is at least as likely as not due to his two injuries in service.  Dr. JB related the Veteran's statement that he injured his neck in a motorcycle accident in 1976, and that he fell off a 25 foot seawall which exacerbated his original neck injury.  In a July 2011 letter Dr. JB noted that none of the current x-rays found a C2 congenital anomaly but that the Veteran's current cervical spine impairments affecting C3 to C6 were at least as likely as not the result of trauma he sustained in service. 

The weight of the evidence is against the claim.  Two VA examiners have, upon review of the claims file, opined that a nexus to service is less likely than not.  Both offered sound rationale based on an accurate fact pattern and medical history, and their opinions are given great weight.

Although there are also two positive opinions of records, both are based on the Veteran's self-report of a traumatic injury in service resulting in an immediate chronic neck injury, and not on the evidence of record.  As the Veteran's reports of neck pain following the incident with the seawall and continuous neck pain during and since service are not credible, the opinions based all or in part thereon are not entitled to great weight.

Dr. KB relied upon the Veteran's report of a 25 foot fall.  The contemporaneous service treatment report indicates a 10-15 feet high seawall, and the Veteran has repeated this allegation to other examiners.  The contemporaneous report, made in connection with treatment, is considered the most accurate.  Further, regardless of the height of the wall, the evidence is against a finding that the Veteran actually sustained a neck injury at the time.  The Veteran's allegations of such are both inconsistent and contradicted by the evidence of record.  The service treatment records show that the Veteran was evaluated seven times in the month of July after jumping off the seawall, and not once did he report any neck concerns.  There were no neck complaints whatsoever in the next 10 months of service following the seawall incident, nor were any neck complaints or a history of neck problems reported upon exit from service.  Even the Veteran's more recent reports are inconsistent as at the first VA examination he stated that his neck pain began after service, in 1979.  The Veteran's statement that his neck pain began in service following the jump from the seawall is not credible, and the opinion of Dr. KB, based on such, cannot be given overmuch weight.

Dr. JB has also opined that the Veteran's current disability was as least as likely as not due to his two injuries in service.  His reliance upon the allegations of injury in the jump from a seawall is as misplaced as that of Dr. KB.  Further, to the extent he relates the current disability to the in service motorcycle accident in 1976, he does not provide a supporting rationale and fails to address the absence of neck complaints for 30 years both during and after service; his opinion is therefore of diminished probative value.   

There is no evidence of continuity of symptomatology as there are no neck complaints or treatment following the motorcycle accident in 1976 until 2001, 25 years after service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Although the Veteran has expressed his opinion that current disability is related to in-service incidents, and he is competent to report symptomatology, he is not competent to provide an opinion the etiology of a cervical spine injury and his opinion is of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Consideration has been given to application of the presumption of service connection for arthritic changes as a chronic disease.  Although there is current evidence of degenerative changes of the neck, there is no evidence of such within the first post-service year, and hence presumptive service connection is not applicable.  38 C.F.R. §§ 3.307, 3.309.

In sum, two medical opinions based on sound factual basis are against the claim; the positive and competent opinions of record lack sound rationale or consider an inaccurate medical history.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The claim for service connection for papillomas of the vocal cord is dismissed.

The claim for service connection for a low back disability is dismissed.

Service connection for residuals of a left heel injury, to include the left ankle, is denied.

Service connection for residuals of a right heel injury, to include the right ankle, is denied.

Service connection for residuals of a cervical spine injury, to include right upper extremity nerve damage is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


